Citation Nr: 1233884	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-11 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral knee disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

5.  Entitlement to service connection for left ear hearing loss.

6.  Entitlement to service connection for a bilateral knee disorder.

7.  Entitlement to service connection for residuals of heat exhaustion.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to June 1984, May 1985 to May 1989 and September 2004 to December 2005, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in March 2011; a transcript of the hearing is of record.

As the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder (to include PTSD and depression), a left ear hearing loss and a bilateral knee disorder were the subject of previous decisions, the Board has a legal duty to address the "new and material evidence" requirement under 38 C.F.R. § 3.156(a) regardless of the actions of the RO.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, a left ear hearing loss, a bilateral knee disorder, residuals of heat exhaustion and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for an acquired psychiatric disorder was previously denied by the RO in a rating decision in February 2000.  It was held that there was no diagnosis of PTSD or evidence that any other psychiatric disorder was etiologically related to her period of service as service treatment records were negative for complaint, diagnosis or treatment of any other acquired psychiatric disorder.  She was notified of the decision.  There was no appeal and the decision is final.

2.  The evidence received since the February 2000 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, to include PTSD and depression.

3.  The Veteran's claim of service connection for left ear hearing loss was previously denied by the RO in a rating decision in January 1994.  It was held that new and material evidence had not been received to reopen the claim.  In a November 1989 rating decision, the RO held that left ear hearing loss had not been shown to be etiologically related to the Veteran's period of service.  She was notified of the decision.  There was no appeal and the decision is final.

4.  The evidence received since the January 1994 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for left ear hearing loss.

5.  The Veteran's claim of service connection for a bilateral knee disorder was previously denied by the RO in a rating decision in February 2000.  It was held that new and material evidence had not been received to reopen the claim; she had not presented evidence to show that a bilateral knee disorder was incurred in or aggravated during a period of active duty.  She was notified of the decision.  There was no appeal and the decision is final.

6.  The evidence received since the February 2000 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a bilateral knee disorder.


CONCLUSIONS OF LAW

1.  The RO's rating decision in February 2000 denying entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp 2011); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD and depression.  38 U.S.C.A. § 5108 (West 2002 & Supp 2011); 38 C.F.R. § 3.156 (2011).

3.  The RO's rating decision in January 1994 denying entitlement to service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp 2011); 38 C.F.R. § 20.1103 (2011).

4.  New and material evidence has been received to reopen the claim of service connection for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp 2011); 38 C.F.R. § 3.156 (2011).

5.  The RO's rating decision in February 2000 denying entitlement to service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp 2011); 38 C.F.R. § 20.1103 (2011).

6.  New and material evidence has been received to reopen the claim of service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given that new and material evidence has been received to reopen the claims for service connection for an acquired psychiatric disorder, to include PTSD and depression, left ear hearing loss and a bilateral knee disorder, a detailed explanation of how VA complied with the Act is unnecessary.

Laws and Regulations

The law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened, because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Analysis

Service connection for an acquired psychiatric disorder, to include PTSD and depression, was denied in a rating decision issued in February 2000.  The RO found that there was no confirmed diagnosis of PTSD or evidence that any other acquired psychiatric disorder was etiologically related to her periods of active duty.  Although properly notified of that decision, the Veteran did not file a timely appeal and that decision is final.  38 U.S.C.A. § 7105.  The evidence of record at the time of the February 2000 denial included the Veteran's service treatment records (for the period from May 1985 to May 1989) and VA treatment records dated through November 1999.

Since the February 2000 rating decision, the additional evidence received includes VA treatment records documenting treatment for various disorders, including an acquired psychiatric disorder variously diagnosed (including diagnoses of PTSD and major depressive disorder), an April 2008 report of VA examination, an August 2010 VA psychiatrist statement reporting that the Veteran has PTSD status post combat, the transcript of the Veteran's March 2011 hearing before the undersigned and various lay statements submitted by the Veteran.  The credibility of this evidence is presumed for the purposes of reopening a previously denied claim.  Justus supra.

This new evidence of record is also material to issue before the Board, as it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.  Accordingly, new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder. 

Service connection for left ear hearing loss was denied in a rating decision issued in January 1994.  The RO found that new and material evidence had not been received to show left ear hearing loss was etiologically related to the Veteran's period of service.  Although properly notified of that decision, the Veteran did not file a timely appeal and that decision is final.  38 U.S.C.A. § 7105.  The evidence of record at the time of the January 1994 denial included the Veteran's service treatment records, VA treatment records and a November 1992 private audiology report.

Since the January 1994 rating decision, the additional evidence received includes VA treatment records documenting treatment for various disorders, including hearing loss, a March 2008 report of VA audiology, a May 2010 report of private audiology examination, the transcript of the Veteran's March 2011 hearing before the undersigned and various lay statements submitted by the Veteran.  The credibility of this evidence is presumed for the purposes of reopening a previously denied claim.  Justus supra.

This new evidence of record is also material to issue before the Board, as it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.  Accordingly, new and material evidence has been submitted to reopen the claim of service connection for left ear hearing loss.   

Service connection for a bilateral knee disorder was denied in a rating decision issued in February 2000.  The RO found that the Veteran had not presented evidence to show that a bilateral knee disorder was incurred in or aggravated during a period of active duty.  Although properly notified of that decision, the Veteran did not file a timely appeal and that decision is final.  38 U.S.C.A. § 7105.  The evidence of record at the time of the February 2000 denial included the Veteran's service treatment records (for the period from May 1985 to May 1989) and VA treatment records dated through November 1999.

Since the February 2000 rating decision, the additional evidence received includes service treatment records of the Veteran's additional active duty service,  VA treatment records documenting treatment for various disorders, including a bilateral knee disorder, a March 2008 report of VA examination, the transcript of the Veteran's March 2011 hearing before the undersigned and various lay statements submitted by the Veteran.  The credibility of this evidence is presumed for the purposes of reopening a previously denied claim.  Justus supra.

This new evidence of record is also material to issue before the Board, as it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.  Accordingly, new and material evidence has been submitted to reopen the claim of service connection for a bilateral knee disorder.  


ORDER

New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.

New and material evidence has been received to reopen the claim of service connection for left ear hearing loss.

New and material evidence has been received to reopen the claim of service connection for a bilateral knee disorder.


REMAND

Having reopened the noted claims, the Board finds that additional development is necessary.

As to the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, the Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  The revised paragraph (f) (3) reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this  paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran contends that she has PTSD as a result of her service in Iraq.  In this case, however, there is contradictory evidence of record regarding the requisite diagnosis of PTSD.  In an April 2008 VA examination report, the VA psychologist concluded that the Veteran did not have a current diagnosis of PTSD.  Rather, the Veteran's diagnosed psychiatric disorder was major depressive disorder.  However, various other VA treatment records reference a diagnosis of PTSD.  In an August 2010 statement, a VA psychiatrist reported that the Veteran has PTSD status post combat.

The Board further notes that the Veteran had previously claimed in October 1999 that she manifested PTSD as a result of sexual harassment during active service.  The Court has noted that there are special evidentiary procedures for PTSD claims based on military sexual trauma (MST).  Patton v. West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17. Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence. Id.

The provisions of 38 C.F.R. § 3.304(f)(5) provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Given the above, the Board first finds that the Veteran should be provided notice consistent with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.304(f)(5) regarding inservice personal assault claims.  Thereafter, an opinion as to the nature and etiology of all diagnosed acquired psychiatric disorders should be obtained.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

As to the claims for service connection for left ear hearing loss and tinnitus, the Veteran contends that her hearing disorders had its onset during active service.  In this case, however, there is contradictory evidence of record regarding the question of the type of hearing loss as well as the likely etiology.  In a March 2008 VA audiology examination report, the audiologist noted the review of service and post-service treatment records documenting conductive hearing loss.  Noting the history of conductive hearing loss, the audiologist explained that the left ear hearing loss was due to otosclerosis, a medical condition unrelated to noise exposure or acoustic trauma and concluded that it was less likely than not that the Veteran's current left ear hearing loss was attributable to her history of military service.  

However, a May 2010 report of private audiological examination tends to indicate hearing loss and tinnitus due to noise exposure.  Regardless of whether the Veteran's hearing loss is due to noise exposure or conductive in nature, the evidence of record indicates that the Veteran demonstrated manifestations of hearing disorders during service.  Given this convoluted and confusing evidence regarding etiology, the Board finds another VA examination is necessary to resolve these claims on appeal. 

As to the claim for service connection for a bilateral knee disorder, the Veteran contends that she has a current bilateral knee disorder that had its onset during service or is related to active service events.  Service treatment records for her period of active service from May 1985 to May 1989 reflect treatment for bilateral knee pain variously diagnosed as suspect patellofemoral syndrome and probable retropatellar pain syndrome.  She reported chronic knee pain within two months of her service discharge, but a VA examination in August 1989 found no abnormalities and provided a vague assessment of arthralgia of the knees.  Thereafter, the record reflects the Veteran's subsequent treatment for polyarthritis of the knees, fibromyalgia, rheumatoid arthritis and lupus.

On VA examination in March 2008, relevant diagnosis was degenerative arthritis of both knees.  There is no indication that the Veteran underwent X-ray examination to confirm this diagnosis, and the examiner did not evaluate the significance of treatment for bilateral knee pain during the second period of active service.  On this record, the Board finds that additional VA examination would be helpful in determining whether Veteran has a current bilateral disorder of the knees that was incurred in or aggravated by a period of service.

Finally, as to the claim for service connection for residuals of heat exhaustion, the Board notes that service treatment records indicate that the Veteran received treatment for heat exhaustion.  Given her complaints of current symptomatology, the Board finds the Veteran should receive VA examination to determine diagnosis and etiology of any residuals related thereto.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided notice consistent with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.304(f)(5) regarding inservice personal assault claims.  The Veteran should be requested to advise the RO whether she wants to pursue her previous theory that her PTSD results from sexual harassment while stationed in Germany in 1986.

2.  Associate with the claims folder the Veteran's service personnel records (SPRs) for her periods of active duty from November 1983 to June 1984, May 1985 to May 1989 and September 2004 to December 2005.  The RO should also obtain complete service treatment records for the period of active service from November 1983 to June 1984.

3.  Upon completion of the above, the Veteran should be scheduled for a VA psychiatric examination.  All indicated tests and studies are to be performed.  The claims folder contents must be made available to the psychiatrist or psychologist performing the examination for review of the case.  

      a) determine whether the Veteran currently has PTSD; 

	b) if PTSD is found, identify all stressors supporting the PTSD diagnosis:

		(i) if the supporting stressor involves military sexual trauma, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of military sexual trauma having been committed upon the Veteran in service; and/or 

		(ii) if the supporting stressor involves an event during the Veteran's service from December 2004 to October 2005 at Camp Anaconda, Balad, Iraq, the examiner should confirm that the claimed stressor(s) involves "fear of hostile military or terrorist activity" and that the Veteran's symptoms are related to these event(s).

	c) for all diagnoses other than PTSD, the examiner is requested to provide opinion on the following questions:

		(i) whether such disorder first manifested during a period of active service from November 1983 to June 1984, May 1985 to May 1989 and September 2004 to December 2005; OR

		(ii) whether such disorder was aggravated beyond the normal progress of the disorder during her period of active service from September 2004 to December 2005; OR

		(iii) whether such disorder(s) was caused by an event during a period of active service from November 1983 to June 1984, May 1985 to May 1989 and September 2004 to December 2005;

In providing this opinion, the examiner is requested to specifically consider the following:

* a September 1999 VA discharge summary reflecting the Veteran's report of the onset of a depressed mood in August 1999;
* an October 1999 Application for VA Compensation wherein the Veteran reported being subject to workplace sexual harassment in Germany;
* an April 2000 VA clinical record noting the Veteran's treatment for dysthmyia and alcohol dependency;
* a May 2000 Reserve record reflecting that the Veteran was taking medicine for depression;
* a July 2005 Post-Deployment Health Assessment wherein the Veteran reported a history of having little interest or pleasure in doing things;
* a November 2005 Report of Medical Assessment wherein the Veteran reported her intention of filing a VA claim for PTSD; and
* the diagnoses of major depressive disorder, dysthymia, anxiety disorder not otherwise specified and polysubstance abuse in the clinical setting.

4.  The Veteran should be afforded a VA audiology examination to determine the nature, extent and likely etiology of the left ear hearing loss and tinnitus.  The claims folder contents must be made available to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide opinion on the following questions:

	a) whether there is undebatable evidence that left ear otosclerosis existed upon entry into active service in May 1985 and, if so, whether it is undebatable that there was no aggravation of the disorder beyond the normal progress of the disorder during the periods of active service from May 1985 to May 1989 and September 2004 to December 2005; OR

	b) if there is debatable evidence as to whether left ear otosclerosis existed upon entry into active service in May 1985, whether it is at least as likely as not that left ear otosclerosis was manifest during the period of active service from May 1985 to May 1989, or aggravated beyond the normal progress of the disorder during the period of active service from September 2004 to December 2005;

	c) clarify with an explanation as to whether the Veteran manifests a high frequency sensorineural hearing loss component to left ear hearing loss;

	d) if the Veteran currently has a high frequency sensorineural hearing loss component to left ear hearing loss, provide opinion as to whether it is at least as likely as not that such hearing loss was (i) manifested during the period of active service from May 1985 to May 1989; OR (ii) caused by an event during active service from May 1985 to May 1989 and/or September 2004 to December 2005, to include the credible evidence of loud noise exposure during her military duties.  If a sensorineural hearing loss component is not found, the examiner must reconcile this finding with the impressions of high frequency sensorineural hearing loss in the left ear during active service from May 1985 to May 1989, the profile for high frequency hearing loss in April 1996 and the private audiologist diagnosis in May 2010 of pan-frequency sensorineural hearing loss.

	e) whether it is at least as likely as not that chronic tinnitus was (i) manifested during the period of active service from May 1985 to May 1989; OR (ii) caused by an event during active service from May 1985 to May 1989 and/or September 2004 to December 2005, to include the credible evidence of loud noise exposure during her military duties.

In providing this opinion, the examiner is requested to specifically consider the following:

* the audiometric findings on the January 1985 enlistment examination;
* the audiometric findings in April 1987, April 1988, August 1988, March 1989 which include an assessment of high frequency sensorineural hearing loss in the left ear;
* the April 1987 audiology examination reference to right ear ringing; 
* the medical profile due to "HIGH FREQUENCY HEARING LOSS" in April 1996;
* an October 2004 reference audiogram following exposure in noise duties;
* the history of left stapedectomy with Robinson prosthesis reconstruction in February 1999;
* the March 2008 VA audio examination report; and
* the private audiologist diagnosis in May 2010 of pan-frequency sensorineural hearing loss

5.  The Veteran should be afforded appropriate VA examination to determine the nature, extent and likely etiology of the bilateral knee disorder.  All indicated tests and studies are to be performed (to include X-ray testing).  The claims folder contents must be made available to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide opinion on the following questions:

	a) identify all disorders responsible for the Veteran's current complaint of bilateral knee pain, to include the possibility of rheumatoid arthritis, fibromyalgia and/or lupus; and

	b) whether it is at least as likely as not that any current disorder responsible for bilateral knee pain manifested during the period of active service from May 1985 to May 1989; OR 

      c) whether it is at least as likely as not that any current disorder responsible for bilateral knee pain was aggravated beyond the normal progress of the disorder during the period of active service from September 2004 to December 2005; OR
      
      d) whether it is at least as likely as not that any current disorder responsible for bilateral knee pain was caused by an event during the periods of active service from May 1985 to May 1989 or September 2004 to December 2005?

In providing this opinion, the examiner is requested to specifically consider the following:

* a February 1987 impression of questionable systemic lupus erythematosus (SLE);
* the Veteran's treatment for bilateral knee pain, assessed as suspect patellofemoral syndrome, in April 1987;
* the Veteran's treatment for bilateral knee pain, assessed as probable retropatellar pain syndrome, in October 1988;
* the Veteran's June 1989 Application for VA compensation for "constant pain in knees;
* the assessment of arthralgia of the knees on VA examination in August 1989;
* the Veteran's profile for polyarthritis of the hands and knees in February 1996; 
* the Veteran's profile for fibromyalgia in April 1997; and
* the Veteran's diagnosis of lupus in the VA clinical setting.

6.  The Veteran should be afforded a VA examination to determine the nature, extent and likely etiology of the claimed residuals of heat exhaustion.  The claims folder contents must be made available to the examiner for review.  

Based on a review of the claims file and the clinical findings of the examination, the physician should specifically diagnosis the Veteran's current residuals of heat exhaustion and opine as to whether any such current residuals of heat exhaustion at least as likely as not (e.g., a 50 percent or greater likelihood) had its onset in service or is otherwise etiologically related to her period of service.  In particular, the examiner should address the Veteran's assertions that her residuals include heat intolerance.  The physician should address and include appropriate discussion of the medical evidence of record.  

A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.

7.  After completion of all indicated development, the Veteran's claims of service connection should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, as indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


